DETAILED ACTION

Applicant’s amendments and remarks filed 1/12/21 are acknowledged. Claims 1, 11, 25, and 47 have been amended. Claims 1 – 22, 24 – 44, and 46 – 53 are pending.

Response to Amendments / Arguments
Applicant’s arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 based on the FHKD combination have been fully considered but they are not persuasive, as detailed below.
Amended claims 1, 25, and 47:
Applicant added new limitations defining that a variation of thickness of a film across the sample is determined/measured by the claimed system. Applicant asserts that “… a key word search for the terms "film thickness" and "film" in each of the cited references indicates the neither Fresquet, Handerek, Kaioka, nor DiFoggio disclose these terms. A reading of these references indicates that none of these references contemplate "film thickness" measurements”” (para. bridging pp. 17 – 18 of the Remarks).
The Examiner respectfully disagrees and notes the following:
(i)	A prior-art reference does not have to use the same lexicography/nomenclature as that of the instant application and claims in order to fully meet limitations recited by them.
the location of the corresponding interfaces of an object in the measurement range. Of course, in presence of a transparent object with several detectable layers, several peaks representative of optical distances to several interfaces may be identified” (4:20 – 27, emphasis added) and that “The light focused on an interface (or a surface) of the object 10 correspond essentially to a single wavelength or group of wavelength for which the focal length of the chromatic lens 13 corresponds to the axial optical distance to that interface along the optical axis of the lens (corresponding to the Z axis). So by analyzing the intensity spectrum of the reflected light, the axial distance to the interfaces may be measured. That measurement mode, which corresponds to a classical use of the chromatic confocal technique, may be called profilometry mode or 3D detection mode” (12:23 – 33, emphasis added). Thus, Fresquet expressly teaches that a thickness of an optically transparent film/layer can be measured/profiled, by the chromatic confocal technique, by measuring/analyzing (with a spectral detector(s) 21) wavelengths of light reflected from the top and bottom surfaces/interfaces of the film (“several peaks representative of optical distances to several interfaces may be identified” at 4:26 - 27) and, based on such optical measurement data, determining the corresponding axial distances (along the Z axis) to the top and bottom surfaces/interfaces, and Fresquet at the very least renders obvious that the film/layer thickness can directly be determined as simply the difference/subtraction between/of the two axial distances. Since the system of Fresquet uses multiple optical probes across the sample, the film thickness is measured/determined at multiple points across the sample and a variation in thickness across the sample can be determined.  The film/layer is deposited at 
Independent claims 1, 25, and 47 are rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1 – 3, 5 – 19, and 47 – 50 are rejected under 35 U.S.C. 103 as being unpatentable over Fresquet in view of Handerek (US 2017/0205253 A1), in view of Kaioka et al (US 2015/0256726 A1), and further in view of DiFoggio (US 2017/0268908 A1).
Regarding claims 1, 47, and 48, Fresquet discloses (e.g., Fig. 1; 11:3 – 14:49) a system for analyzing a sample 10,11 and a corresponding method of analyzing a sample, the system comprising: 
a support member (wafer chuck) configured to support a sample 10 (“For allowing inspection of an object 10 such as a wafer, the device of the invention further comprises a holder for holding the object 10 (for instance a wafer chuck)” at 14:37 – 39); 
an illumination source 19 (“The optical measurement channels 24 are illuminated by a broadband light source 19” at 11:42 – 43); 
a plurality of transmitting optical fibers (e.g., 3 fibers coupled to 19; see annotated Fig. 1 below) optically coupled to the illumination source 19 (“… the light of the light source 19 is injected in optical fibers and conveyed through optical couplers 18 to the collection apertures 14” at 11:48 – 51); 
a detector 20,21(“… the device of the invention comprises optical measurement channels 24 with (or coupled with) an intensity detector 20 and/or a spectral detector 21 for respectively acquiring data in 2D detection mode (intensity imaging) and/or 3D detection mode (profilometry)” 12:57 – 62); 
a plurality of receiving optical fibers (annotated Fig. 1) optically coupled to the detector 20,21 (“… the light coupled back in the collection apertures 14 is transferred to these intensity detectors 20 and/or ); and 
a plurality of probes (comprising 18 and optional fibers 17, the latter being absent in certain embodiments, according to 14:5 – 9) coupled to respective ones of the plurality of transmitting optical fibers and respective ones of the plurality of receiving optical fibers, the plurality of probes 18,17 configured to illuminate (either by ends 14 of fibers 17 or by lower ends of 18, if fibers 17 are absent) respective portions 15 of a (upper) surface of the sample 10 and configured to receive (either by ends 14 of fibers 17 or by lower ends of 18, if fibers 17 are absent) illumination reflected from the respective portions 15 of the surface of the sample 10 (“In the mode of realization illustrated in FIG. 1, the light of the light source 19 is injected in optical fibers and conveyed through optical couplers 18 to the collection apertures 14” at 11:48 – 51; “The light reflected at the measurement points 15 by an object of interest 10 positioned in the measurement range is coupled back in the collection apertures 14” at 12:15 – 17).

    PNG
    media_image1.png
    697
    1078
    media_image1.png
    Greyscale



As for the limitations defining a controller configured to process optical measurement data and thereby determine a variation in thickness of a film across the sample (the last 3 sub-paragraphs of claim 1; the last 2 subparagraphs of claim 47), the following is noted: 
(a)	Fresquet teaches that the disclosed system comprises at least one controller 22 (as shown in Figs. 1 and 2; “The device of the invention further comprises a computer or a microcontroller 22 for control and data processing” at 14:35 – 36). The fact that a computer typically comprises, for proper operation, one or more processors and memory, the latter being used for both running the computer and storing program instructions to be performed by the processor(s), is layman knowledge and such design choice for the processor/computer 22 of Fresquet would be apparent to a person of ordinary skill in the art, so that the processor/computer 22 can automatically control the system (including the photodetectors 20,21) and collect the optical measurement data from the plurality of the receiving optical data.   
(b)	Fresquet expressly teaches that “The axial distance information may be deduced from the intensity spectrum by identifying the peak(s) in the spectrum or the wavelengths which are the most reflected, and which are representative of the location of the corresponding interfaces of an object in the measurement range. Of course, in presence of a transparent object with several detectable layers, several peaks representative of optical distances to several interfaces may be identified” (4:20 – 27, emphasis added) and that “The light focused on an interface (or a surface) of the object 10 correspond essentially to a single wavelength or group of wavelength for which the focal length of the chromatic lens 13 corresponds to the axial optical distance to that interface along the optical axis of the lens (corresponding to the Z axis). So by analyzing the intensity spectrum of the reflected light, the axial distance to the interfaces may be measured. That measurement mode, which corresponds to a classical use of the chromatic confocal technique, may be called profilometry mode or 3D detection mode” (12:23 – 33, emphasis added). Thus, Fresquet expressly teaches that a thickness of an optically transparent film/layer can be  by the chromatic confocal technique, by measuring/analyzing (with a spectral detector(s) 21) wavelengths of light reflected from the top and bottom surfaces/interfaces of the film (“several peaks representative of optical distances to several interfaces may be identified” at 4:26 - 27) and, based on such optical measurement data, determining the corresponding axial distances (along the Z axis) to the top and bottom surfaces/interfaces, and Fresquet at the very least renders obvious that the film/layer thickness can directly be determined as simply the difference/subtraction between/of the two axial distances. Since the system of Fresquet uses multiple optical probes across the sample, the film thickness is measured/determined at multiple points across the sample and a variation in thickness across the sample can be determined.  The film/layer is deposited at least on the front surface of the sample, i.e., the upper surface of the sample 10 with a film/layer 11 (whose thickness/height is to be profiled by the system) deposited thereupon, as seen in Fig. 1.    
Fresquet does not expressly teach that (i) the plurality of transmitting fibers can be coupled to the illumination source by a first switch including a plurality of first sub-witches linked together in a hierarchical configuration and that the plurality of receiving fibers can be coupled to the detector by a second switch including a plurality of second sub-witches linked together in a hierarchical configuration. Fresquet does not detail (ii) a variety of suitable/workable designs of the wafer chuck, such as a vacuum chuck including a substrate that has both a plurality of suction ports/holes for holding a sample/wafer against the substrate with a suction force and a plurality of openings in which the probes (providing/collecting inspection light to/from the sample/wafer) are disposed. Fresquet does not expressly state that (iii) the disclosed sensor system in Fig. 1 can be designed/configured by using the principle of etendue conservation. However, Handerek, Kaioka, and DiFoggio provide features (i), (ii), and (ii) respectively, as detailed below.
As for feature (i), Fresquet teaches that the illumination source 19 is optically coupled to the plurality of transmitting fibers (e.g., by a 1x3 splitter) and cites a switch (5:52 – 63) as a suitable choice for the element 23, but does not expressly teach that the plurality of transmitting fibers can be coupled to the illumination source by a first switch including a plurality of first sub-witches linked together in a hierarchical configuration and that the plurality of receiving fibers can be coupled to the detector by a second switch including a plurality of second sub-witches linked together in a hierarchical configuration, even though such cascaded/ hierarchical/multi-layer switches are well known in the art of optical switches. In this regard, Handerek discloses (e.g., Figs. 1, 2, and 6; para. 0039 – 0068) a sensing system 2 (shown in Fig. 1) comprising an illumination source 12, a detector 14, a plurality of optical fibers 10a – 10d that are used as transmitting fibers (transmitting light left-to-right from the illumination source 12 to sensing portions of the fibers) and as receiving fibers (passing light, right-to-left, received light from the sensing portions of the fibers to the detector 14; para. 0039 – 0050), and a first/second multi-port/1xN switch 22 optically coupled (bi-directionally) to the illumination source 12, the transmitting/receiving fibers 10a-10d, and the detector 14. Handerek expressly teaches (Fig. 6) that the switch 22 can be implemented as a switch including a plurality of sub-switches 22-1,22-2,22-3 linked together in a hierarchical configuration (1x6 switch in Fig. 6 can be produced by cascading 3 layers of 1x2 sub-switches). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the 1x3 splitter of Frequent can be implemented, in accordance with the teachings of Handerek, as a first switch including a plurality of first sub-switches linked together in a hierarchical configuration, the first switch being optically coupled to the illumination source 19 and the plurality of transmitting fibers, as illustrated in the Figure below. In full analogy, the plurality of receiving fiber would be optically sequentially (Fig. 5; para. 0050 and 0063 of Fresquet), i.e., only one optical fiber pair (transmit-receive) is coupled to the illumination source and the detector a time and the entire optical power of the illumination sources can be sent into that particular optical fiber pair, in a clear advantage over a fixed splitter (in Fresquet) which divides the total output power among all of the transmitting fibers and probes and results in a much lower power level in each of them. A higher power level is known to ensure a better/higher sensitivity of the system (signal-to-noise ratio; e.g., para. 0008 of Handerek). In fact, Fresquet considers sequential interrogation as a suitable/workable mode of operation of the disclosed system (“… total intensity and spectral information may be obtained on a same optical measurement channel in parallel (in a synchronous or asynchronous way), or sequentially; An optical switch for directing the light collected on an optical measurement channel towards either an intensity detector or a spectral detector. In that case, total intensity and spectral information may be obtained on a same optical measurement channel sequentially” at 5:52 – 63).
The system of the Fresquet – Handerek combination is illustrated below and has a first switch (disposed after the source 19 and before the probes) and a second switch (disposed after the probes and before the detector). As an aside, it is also noted that the Fresquet – Handerek combination considers embodiments wherein the first and second switches are either spatially separate (as illustrated in the Figure below and in full correspondence with the general layout of Fig. 1 of Fresquet) or spatially combined by using an optical circulator arrangement (as in Fig. 6 of Handerek). 



    PNG
    media_image2.png
    765
    1288
    media_image2.png
    Greyscale

A system of the Fresquet – Handerek combination.

As for feature (ii), Fresquet teaches a support member (wafer chuck) configured to support a sample 10 (“For allowing inspection of an object 10 such as a wafer, the device of the invention further comprises a holder for holding the object 10 (for instance a wafer chuck)” at 14:37 – 39). While Fresquet does not detail a variety of suitable/workable designs of the wafer chuck, Kaioka discloses (e.g., Figs. 7 and 8; para. 0059 – 0080) a system comprising an optical probe 13 (LED) that provides inspection light and a detector 16 (image recognition camera), wherein the optical probe 13 is supported by a substrate by being at least partially disposed within an opening 14b defined by the substrate (as seen in Fig. 13, a lower portion of 13 is disposed within the opening 14b of the supporting substrate; para. 0062 and 0063) and wherein the substrate further comprises a Handerek combination can be implemented, in accordance with the teachings of Kaioka, as a vacuum chuck including a substrate that has BOTH a plurality of suction ports/holes for holding a sample/wafer against the substrate with a suction force AND a plurality of openings in which the probes (providing/collecting inspection light to/from the sample/wafer) are disposed.  The motivation for such arrangement is that a same/one part (substrate) can be used to hold BOTH the probes AND a sample/wafer in place (by a suction force) and in a fixed position relative to each other which reduces the number of part needed to support the probes and the wafer and maintains their relative position/alignment fixed during interrogation to minimize the impact of mechanical vibrations. 
As for feature (iii), the Fresquet – Handerek – Kaioka combination considers a plurality of multi-terminal connectors (each defining a Y-shaped optical path comprising 17,18 in Fig. 1 of Fresquet), wherein each (Y-shaped) multi-terminal connector includes at least three terminals, wherein a first (left) terminal is connected to a respective transmitting optical fiber (see annotated Fig. 1 of Fresquet provided above), a second (right) terminal is connected to a respective receiving optical fiber, and a third (lower) terminal is connected to a respective probe (comprising 17). While Fresquet does not expressly state that the optical components interfacing one another in Fig. 1 are to matched in terms of their etendue, the design principle of etendue conservation is (very) well known in the art of optical systems and allows for a minimization/elimination of optical loss at interfaces among different optical components. For example, DiFoggio discloses (Figs. 2 – 4; para. 0013 – 0025) a sensor system for analyzing a into which light from a light source 210 is coupled via a lens 215); para. 0014, a second (lower left) terminal is connected to a receiving optical fiber (which receives light reflected by a grating 330), and a third terminal is connected to an optical probe (which comprises the grating 330). DiFoggio describes that “Etendue is a property indicating how spread out the light is in both area and angle. When the etendue of light from a light source is high, only a tiny portion of that light can be launched into the narrow optical fiber core, which is extremely inefficient” (para. 0012), that “… etendue cannot be reduced by a lens 215 or other component” (para. 0014) and expressly states the design principle of etendue conservation: “The concept of etendue conservation can be expressed more simply by the common approximation: 
light source area*source solid angle=image area*image solid angle [EQ. ]” (para. 0014). 
DiFoggio describes expressly teaches (e.g., Fig. 2; para. 0014 – 0020, especially para. 0017) that an etendue of the transmitting fiber (220 in Fig. 2) should match an etendue of the light source 210 in order to minimize optical loss for light coupled from the light source 210 into the transmitting fiber. Given the design principle of etendue conservation expressly stated by DiFoggio, the reference at the very least renders obvious that an etendue of the receiving optical fiber should match an etendue of at least the photodetector 320 (shown in Fig. 3; para. 022) for the (same) reason/benefit of minimizing optical loss from light coupled from the receiving optical fiber into the photodetector 320. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the sensor system of Fresquet can be designed/configured/optimized by using the principle of etendue conservation, as expressly stated by DiFoggio, so that an etendue of each optical element matches an etendue of an interfaced/adjacent optical element in order to maximize the light coupling efficiency the Fresquet – Handerek – Kaioka – DiFoggio combination considers that an etendue of each receiving optical fiber matches an etendue of at least one of a respective multi-terminal connector, the second switch, or the detector; and that an etendue of each transmitting optical fiber matches an etendue of at least one of a respective multi-terminal connector, the first switch, or the light source.
Further for claim 47, the FHKD combination considers that the substrate (wafer chuck) has the plurality of suction portions and the plurality of openings (in which the optical probes are disposed). If a sample/wafer under test is comparable in size to the wafer chuck, the optical probes must be distributed over the entire surface area of the wafer chuck in order to test the entire sample/wafer. The plurality of suction portions are to be disposed among the plurality of openings with the optical probes in a variety of suitable/workable patterns, including an obvious design choice of an alternating pattern for which the plurality of suction ports and the plurality of openings are distributed across the substrate such that at least one suction port is disposed between two or more openings and at least one opening is disposed between two or more suction ports.
In light of the foregoing analysis, the Fresquet – Handerek – Kaioka – DiFoggio (FHKD) combination teaches expressly or renders obvious all of the recited limitations.   
To sum up the applied prior art, Fresquet does not expressly teach that (i) the plurality of transmitting fibers can be coupled to the illumination source by a first switch including a plurality of first sub-witches linked together in a hierarchical configuration and that the plurality of receiving fibers can be coupled to the detector by a second switch including a plurality of plurality of suction ports/holes for holding a sample/wafer against the substrate with a suction force and a plurality of openings in which the probes (providing/collecting inspection light to/from the sample/wafer) are disposed. Fresquet does not expressly state that (iii) the disclosed sensor system in Fig. 1 can be designed/configured by using the principle of etendue conservation. However, Handerek, Kaioka, and DiFoggio provide features (i), (ii), and (ii) respectively, as detailed above.
Regarding claim 2, the FHKD combination considers (see annotated Fig. 1 of Fresquet and the Figure above) that a transmitting optical fiber and a receiving optical fiber are coupled to a respective probe 18 of the plurality of probes 18 by a Y-cable (with two fibers entering each probe 18 at the top side and one fiber 17 exiting the bottom side of each probe).
Regarding claim 3, Fresquet states that “The couplers 18 may comprise fiber couplers” (11:51 – 52) and shows (see annotated Fig. 1 above) at least one probe 18 is formed as a Y-cable and includes a portion of a transmitting optical fiber and a portion of a receiving optical fiber.
Regarding claims 5 and 6, Fresquet teaches (see annotated Fig. 1 above) that the disclosed system further comprises: 
one or more optical elements 13 in series with at least one of a transmitting optical fiber (downstream relative to it) or a receiving optical fiber (upstream relative to it), wherein the one or more optical elements 13 include at least one focusing lens (as seen in Fig. 1, the lens 13 focused light into spots 15; “the chromatic lens 13 may comprise a single lens as illustrated in FIG. 1 and FIG. 2, or an arrangement of several individual lenses” at 11:14 – 16; “The light of the light source 19 is focuses [sic] by the chromatic lens 13 so that different wavelengths are focused at different axial positions on the measurement points 15” at 12:11 – 13).
Regarding claim 7, Fresquet teaches (Fig. 1) that the one or more optical elements lenses in the disclosed system) can further include at least one collimating lens disposed in the detector 21 in series (downstream) with at least one receiving optical fiber (“The spectral detectors 21 as illustrated in the modes of realization of FIG. 1 and FIG. 2 comprise: An entrance pupil, corresponding for instance to an end of a collection optical fiber 17, and a first lens for collimating the incoming light issued from the entrance pupil” at 13:32 – 37, emphasis added; it is also noted that lenses 29 in Fig. 2 are collimating lenses).
Regarding claim 8, Fresquet teaches (Fig. 1) that the one or more optical elements (lens(es) 13; 11:14 – 17) are in series with at least one probe (Y-cable) that is coupled to the at least one transmitting optical fiber and the at least one receiving optical fiber.
Regarding claim 9, in the system of Fresquet at least one probe 18 is (optically) coupled (either via fibers 17 or directly, if they are absent according to 14:5 – 9) to the one or more optical elements (lenses 13).
Regarding claim 10, Fresquet teaches (Fig. 1) that the disclosed system can further comprises: 
an optics plate (“mount piece”) configured to support the plurality of probes (ends of optical fibers 17 which are comprised in the probes 18,17), wherein the plurality of probes 18,17 are at least partially (ends of 17) disposed within a plurality of openings (V-grooves) defined by the optics plate (“According to some modes of realization, the optical measurement channels may comprise collection optical fibers, an end of which being used as collection apertures. These collection fibers may comprise multimode, or single mode fibers. They may be arranged or grouped in bundles. They may have an end corresponding to the collection apertures positioned in a mount piece with for instance v-grooves for accurate positioning” at 5:11 – 18, emphasis added).
Regarding claims 11 – 13, Fresquet teaches that the disclosed system further comprises: at least one controller 22 (“The device of the invention further comprises a computer or a 
causing the first switch to optically couple the illumination source 19 to at least one transmitting optical fiber of the plurality of transmitting optical fibers; and 
causing the second switch to optically couple the detector 20,21 to at least one receiving optical fiber of the plurality of receiving optical fibers. 
Further for claims 12 and 13, the teachings of Fresquet render obvious that a single illumination source 19 is shared among two or more of the plurality of transmitting optical fibers (e.g., 3:31 – 32), and the detector 20,21 is shared among two or more of the plurality of receiving optical fibers (e.g., 13:12 – 15; 4:15 – 17). The controller 22 is to be configured to function according to the recited limitations. 
Regarding claims 14, 15, 49, and 50, Fresquet expressly teaches that “For allowing inspection of an object 10 such as a wafer, the device of the invention further comprises a holder for holding the object 10 (for instance a wafer chuck) and a mechanical displacement stage 16 for moving relatively the measurement head 12 and the object 10. In the mode of realization presented, the mechanical displacement stage 16 may comprise translation plates for linear displacements along the X, Y, and Z axis, and a rotation stage for rotating the object 10 (the wafer) in the X-Y plane” (14:37 – 45, emphasis added). Thus, the one or more support members (a wafer chuck and a rotation state rotating the sample/wafer 10) of Fresquet are configured to actuate (rotate by an angle) the sample 10 in one or more directions (rotation relative to the X and Y directions). Such rotation of the sample 10 is either clockwise or counterclockwise (at least one of the two possible alternatives).
Regarding claims 16 and 17, Fresquet teaches that the illumination source 19 comprises at least one broadband illumination source (“The optical measurement channels 24 are illuminated by a broadband light source 19” at 11:42 – 47) and it comprise at least one of a discharge plasma light source and a supercontinuum light source (“The light source may comprise … for instance light-emitting diodes (LED), thermal light sources such as halogen lamps, or gas-discharge lamps. It may also comprise a tunable laser, a white laser or a supercontinuum photonic source” at 3:16 – 23).
Regarding claim 18, Fresquet teaches that the detector can comprise a spectrometer and that the spectrometer can comprise an imaging spectrometer (“Such spectral detector(s) may comprise any detector capable of providing an information relative to an intensity of light in function of optical wavelengths, such as for instance: Spectrometer type devices with a dispersing element such as a grating or a diffraction array and a sensor capable of collecting a light intensity for the different wavelengths, such as for instance a line CCD, CMOS or a photodiode array … Spectral detector may also comprise detectors shared between several optical measurement channels, such as line or matrix CCD or CMOS. In that case, intensity spectra of different optical measurement channels are collected on different areas or pixels of the detector” at 4:3 – 19; “The intensity detectors provide a global intensity of light at the measurement point. So they provide a 2D image information of the object” at 3:50 – 52, emphasis added).
Regarding claim 19, Fresquet teaches that the sample 10 comprises a wafer (“ A confocal chromatic device for inspecting the surface of an object such as a wafer” in the Abstract; “For allowing inspection of an object 10 such as a wafer” at 14:37 – 38).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fresquet in view of Handerek, in view of Kaioka, in view of DiFoggio, and further in view of Marple et al (US 8,432,542 B2).
Regarding claim 4, while the FHKD combination does not expressly teach a housing that at least partially surrounds a portion of the transmitting optical fiber and a portion of the receiving optical fiber, Marple discloses an optical probe (e.g., Figs. 1 – 4; Abstract; 8:41 – 16:14) an optical fiber probe assembly that provides a Y-shaped optical path (Figs. 2A and 4A) for inspecting a sample 360 (Fig. 3A) and comprises a transmitting optical fiber 335, a receiving optical fiber 324, and a housing 110 that at least partially surrounds a portion of the transmitting optical fiber 335 and a portion of the receiving optical fiber 324 (“The central hole in revolver 110 is sized to accept and house a light delivery subassembly 130 and each of the larger peripheral holes is sized to accept and house a light collection subassembly 120 (only one shown)” at 8:48 – 51). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the probe portions of the FHKD combination can each have an additional housing, as detailed by Marple, in order to enable a mechanically rugged optical probe which houses/fixes end portions of an transmitting optical fiber and a receiving optical fiber and can additionally house a focusing lens, the latter intended by both Fresquet and DiFoggio (lenses 215 and 325 in Fig. 3).

Claims 20 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Fresquet in view of Handerek, in view of Kaioka, in view of DiFoggio, and further in view of Tang et al (US 2010/0208272 A1).
Regarding claims 20 and 51, Fresquet teaches system embodiments for inspecting/testing only one (upper) side of the sample/wafer 10 and does not expressly teach that the other (bottom) side can also be inspected by adding a corresponding (mirrored) portion of the system to provide inspection beams to the other/bottom side. However, Tang discloses (e.g., Fig. 1; para. 0060 – 0068, 0079, and 0098) a system 10 for inspecting/testing/measuring both sides 61,62 of a sample/wafer 60 (para. 0059 – 0061), the system 10 comprising an illumination “The incident light may be provided via two different channels, Channel A and Channel B, e.g., through optical fibers 22 and fiber 42 from a single illuminator 8. By way of example, and not by way of limitation, the illuminator 8 may include a single light source or of multiple light sources” at para. 0060). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the system of the FHKD combination can be modified, according to the teachings of Tang, to comprise an additional portion for inspection/testing the other (bottom/back) side of the sample/wafer 10.    The motivation is that both sides of the sample/wafer can be inspected. Furthermore, an absolute thickness of the sample/wafer can be measured/profiled (at multiple measurement points) by measuring a surface profile on both sample sides (para. 0060 and 0098 of Tang), whereas the (one-side) system can measure only a (relative) surface profile on one side of the sample.   

Claims 21, 22, 24, 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Fresquet in view of Handerek, in view of Kaioka, in view of DiFoggio, in view of Tang, and further in view of Levy et al (US 6,891,627 B1).
Regarding claims 21, 22, 52, and 53, the FHKD combination contemplates a system for inspecting both sides of a sample/wafer and considers that they both are to be exposed to optical beams (emitted by the probes disposed on both sides of the sample). While the FHKD combination does not explicitly illustrate that the support member of Fresquet (wafer chuck; 14:37 – 41) is approximately shaped to have test areas on both sides of the sample exposed, Levy discloses (Fig. 12; 51:34 – 55:40) a system 32 for inspecting a sample 40 by collecting light emitted by both sides of the sample 40 (by using detectors 46b,46c) and explicitly illustrates that a support member 42 is to be approximately shaped to have test areas on both sides of the sample FHKD combination can have an appropriate/suitable shape to allow for a two-side inspection of a sample/wafer and, in particular, can be have a particular workable/suitable shape explicitly illustrated by Levy as a matter of routine/trivial design choices. 
Regarding claim 24, the FHKD – Tang – Levy combination considers that the contemplated system can be integrated within a wafer handler for at least one of a process tool or multi-function analysis tool (“… a specimen may be held securely in place on the stage. In addition, the stage may be a motorized translation stage, a robotic wafer handler, or any other suitable mechanical device known in the art” at 35:67 – 36:3; “the stage may include a vacuum chuck or an electrostatic chuck. Such a stage may be disposed within a process chamber of a process tool such as a semiconductor fabrication process tool and may be configured to support the specimen during a process step such as a semiconductor fabrication process step” at 51:44 – 50 of Levy, emphasis added).

Claims 25 – 28 and 30 – 41 are rejected under 35 U.S.C. 103 as being unpatentable over Fresquet in view of Kaioka, and further in view of DiFoggio.
Regarding claim 25, the teachings of Fresquet, Kaioka, and DiFoggio combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 1. In particular: 
“For allowing inspection of an object 10 such as a wafer, the device of the invention further comprises a holder for holding the object 10 (for instance a wafer chuck)” at 14:37 – 39), the system meeting all of the recited limitations (as detailed above for claim 1), except for detailing a variety of suitable/workable designs of the wafer chuck. 
Kaioka discloses (e.g., Figs. 7 and 8; para. 0059 – 0080) a system comprising an optical probe 13 (LED) that provides inspection light and a detector 16 (image recognition camera), wherein the optical probe 13 is supported by a substrate by being at least partially disposed within an opening 14b defined by the substrate (as seen in Fig. 13, a lower portion of 13 is disposed within the opening 14b of the supporting substrate; para. 0062 and 0063) and wherein the substrate further comprises a plurality of suction ports/holes 14a for holding a sample 3 against the substrate with a suction force (para. 0061). In accordance with the teachings of Kaioka, the vacuum chuck includes a substrate that has BOTH a plurality of suction ports/holes for holding a sample/wafer against the substrate with a suction force AND a plurality of openings in which the probes (providing/collecting inspection light to/from the sample/wafer) are disposed.  The motivation for such arrangement is that a same/one part (substrate) can be used to hold BOTH the probes AND a sample/wafer in place (by a suction force) and in a fixed position relative to each other which reduces the number of part needed to support the probes and the wafer and maintains their relative position/alignment fixed during interrogation to minimize the impact of mechanical vibrations. 
DiFoggio discloses an optical probe that is designed, using the principle of etendue conservation, by matching an etendue of one optical element to an etendue of an interfaced/adjacent optical element. 
Regarding claim 26, Fresquet teaches (see annotated Fig. 1 above) that the disclosed system can further comprise: 
a first splitter (e.g., a 1 x 3 splitter) configured to optically couple a single/shared illumination source 19 to the plurality (e.g., 3) of transmitting optical fibers (“The light source may comprise a single light source shared between all the optical measurement channels” at 3:31 – 32); and 
a second splitter (comprising at least one splitter 23) configured to optically couple a common/shared detector 20,21 to the plurality of receiving optical fibers (some or all of the receiving optical fibers can be coupled to the detector 20,21 by a splitter 23) (“These optical measurement channels 24 further comprise a branching element 23 such as a coupler 23 or a switch 23 as illustrated in FIG. 1” at 13:12 – 15; also “Spectral detector may also comprise detectors shared between several optical measurement channels” at 4:15 – 17, emphasis added).
Regarding claim 27, Fresquet teaches (see annotated Fig. 1 above) that a transmitting optical fiber and a receiving optical fiber are coupled to a respective probe 18 of the plurality of probes 18 by a Y-cable (with two fibers entering each probe 18 at the top side and one fiber 17 exiting the bottom side of each probe).
Regarding claim 28, Fresquet states that “The couplers 18 may comprise fiber couplers” (11:51 – 52) and shows (see annotated Fig. 1 above) at least one probe 18 is formed as a Y-cable and includes a portion of a transmitting optical fiber and a portion of a receiving optical fiber.
Regarding claims 30 and 31, Fresquet teaches (see annotated Fig. 1 above) that the disclosed system further comprises: 
one or more optical elements 13 in series with at least one of a transmitting optical fiber (downstream relative to it) or a receiving optical fiber (upstream relative to it), wherein the one or more optical elements 13 include at least one focusing lens (as seen in Fig. 1, the lens 13 focused light into spots 15; “the chromatic lens 13 may comprise a single lens as illustrated in FIG. 1 and FIG. ).
Regarding claim 32, Fresquet teaches (Fig. 1) that the one or more optical elements lenses in the disclosed system) can further include at least one collimating lens disposed in the detector 21 in series (downstream) with at least one receiving optical fiber (“The spectral detectors 21 as illustrated in the modes of realization of FIG. 1 and FIG. 2 comprise: An entrance pupil, corresponding for instance to an end of a collection optical fiber 17, and a first lens for collimating the incoming light issued from the entrance pupil” at 13:32 – 37, emphasis added; it is also noted that lenses 29 in Fig. 2 are collimating lenses).
Regarding claim 33, in the system of Fresquet at least one probe 18 is (optically) coupled (either via fibers 17 or directly, if they are absent according to 14:5 – 9) to the one or more optical elements (lenses 13).
Regarding claim 34, Fresquet teaches (Fig. 1) that the disclosed system can further comprises: 
an optics plate (“mount piece”) configured to support the plurality of probes (ends of optical fibers 17 which are comprised in the probes 18,17), wherein the plurality of probes 18,17 are at least partially (ends of 17) disposed within a plurality of openings (V-grooves) defined by the optics plate (“According to some modes of realization, the optical measurement channels may comprise collection optical fibers, an end of which being used as collection apertures. These collection fibers may comprise multimode, or single mode fibers. They may be arranged or grouped in bundles. They may have an end corresponding to the collection apertures positioned in a mount piece with for instance v-grooves for accurate positioning” at 5:11 – 18, emphasis added).
Regarding claims 35 and 36, Fresquet expressly teaches that “For allowing inspection of an object 10 such as a wafer, the device of the invention further comprises a holder for holding the object 10 (for instance a wafer chuck) and a mechanical displacement stage 16 for moving relatively the measurement head 12 a rotation stage for rotating the object 10 (the wafer) in the X-Y plane” (14:37 – 45, emphasis added). Thus, the one or more support members (a wafer chuck and a rotation state rotating the sample/wafer 10) of Fresquet are configured to actuate (rotate by an angle) the sample 10 in one or more directions (rotation relative to the X and Y directions). Such rotation of the sample 10 is either clockwise or counterclockwise (at least one of the two possible alternatives).
Regarding claims 37 and 38, Fresquet teaches that the illumination source 19 comprises at least one broadband illumination source (“The optical measurement channels 24 are illuminated by a broadband light source 19” at 11:42 – 47) and it comprise at least one of a discharge plasma light source and a supercontinuum light source (“The light source may comprise … for instance light-emitting diodes (LED), thermal light sources such as halogen lamps, or gas-discharge lamps. It may also comprise a tunable laser, a white laser or a supercontinuum photonic source” at 3:16 – 23).
Regarding claims 39 and 40, Fresquet teaches that the detector can comprise a spectrometer and that the spectrometer can comprise an imaging spectrometer (“Such spectral detector(s) may comprise any detector capable of providing an information relative to an intensity of light in function of optical wavelengths, such as for instance: Spectrometer type devices with a dispersing element such as a grating or a diffraction array and a sensor capable of collecting a light intensity for the different wavelengths, such as for instance a line CCD, CMOS or a photodiode array … Spectral detector may also comprise detectors shared between several optical measurement channels, such as line or matrix CCD or CMOS. In that case, intensity spectra of different optical measurement channels are collected on different areas or pixels of the detector” at 4:3 – 19; “The intensity detectors provide a global intensity of light at the measurement point. So they provide a 2D image information of the object” at 3:50 – 52, emphasis added).
Regarding claim 41, Fresquet teaches that the sample 10 comprises a wafer (“ A confocal chromatic device for inspecting the surface of an object such as a wafer” in the Abstract; “For allowing inspection of an object 10 such as a wafer” at 14:37 – 38).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Fresquet in view of Kaioka, in view of DiFoggio, and further in view of Marple et al (US 8,432,542 B2).
Regarding claim 29, the teachings of Fresquet, Kaioka, DiFoggio, and Marple combine (see the arguments and motivation for combining as applied to claims 25 and 4 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims 25 and 4. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Fresquet in view of Kaioka, in view of DiFoggio, and further in view of Tang.
Regarding claim 42, the teachings of Fresquet, Kaioka, DiFoggio, and Tang combine (see the arguments and motivation for combining as applied to claims 25 and 20 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims 25 and 20.

Claims 43, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Fresquet in view of Kaioka, in view of DiFoggio, in view of Tang, and further in view of Levy.
Regarding claims 43, 44, and 46, the teachings of Fresquet, Kaioka, DiFoggio, Tang, and Levy combine (see the arguments and motivation for combining as applied to claims 25, 20, and 21 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims and 21 – 24 respectively.

Conclusion
Applicant's arguments and amendments filed 1/12/21 have been fully considered but they are not persuasive and have failed to place the instant application in condition for allowance.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896